 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JESUS CHAVEZ FLORES,                            CASE NO. C18-5139 BHS-DWC
 8
                             Plaintiff,              ORDER GRANTING PLAINTIFF’S
 9         v.                                        MOTION FOR LEAVE TO
                                                     SUPPLEMENT THE RECORD,
10   UNITED STATES IMMIGRATION                       DECLINING TO ADOPT REPORT
     AND CUSTOMS ENFORCEMENT, et                     AND RECOMMENDATION
11   al.,                                            BASED ON THE SUPPLEMENTAL
                                                     EVIDENCE, AND REFERRING
12                           Defendants.             FOR FURTHER CONSIDERATION

13
           This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 83, Defendants
15
     Michael Beardsley, Lowell Clark, GEO Does 1-10, William McHatton, Leroy Portillo,
16
     and the GEO Group, Inc.’s (collectively “GEO Defendants”) objections to the R&R, Dkt.
17
     95, and Plaintiff Jesus Chavez Flores’s (“Flores”) objections to the R&R, Dkt. 99, and
18
     Flores’s motion for leave to supplement the record, Dkt. 118.
19
           On October 10, 2018, Judge Christel issued the R&R recommending that the
20
     Court grant in part and deny in part the GEO Defendants’ motion for summary judgment.
21
     Dkt. 83. On October 24, 2018, the GEO Defendants filed objections, Dkt. 95, a motion
22

23
     ORDER - 1
24
 1   for reconsideration, Dkt. 96, and evidence in support of both, Dkts. 97–98. That same

 2   day, Flores filed objections. Dkt. 99. On November 5, 2018, Flores responded to the

 3   GEO Defendants’ objections. Dkt. 106.

 4          On December 20, 2018, Flores filed a motion for leave to supplement the record.

 5   Dkt. 118. On December 31, 2018, the GEO Defendants responded and have “no

 6   objection to the Court’s consideration of ALL video to receive a full and fair final

 7   adjudication on the merits.” Dkt. 134 at 5. On January 4, 2018, Flores replied. Dkt. 138.

 8          In light of the GEO Defendants’ concession that Flores may supplement the

 9   record, the Court GRANTS Flores’s motion for leave to supplement the record. Based

10   on the supplemental evidence, the Court declines to adopt the R&R and rerefers the

11   matter to Judge Christel for further consideration of the GEO Defendants’ motion for

12   summary judgment.

13          IT IS SO ORDERED.

14          Dated this 18th day of January, 2019.

15

16

17
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

18

19

20

21

22

23
     ORDER - 2
24
